UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CARLOS A. SANTIAGO,
                                               Plaintiff,                Case # 14-cv-6719-FPG

v.                                                                       DECISION AND ORDER

OFFICER SHAWN JORDAN, et al.,
                                               Defendants.


                                        INTRODUCTION

       On December 19, 2014, pro se Plaintiff Carlos A. Santiago filed a complaint for alleged

violations of his constitutional rights arising from a traffic stop on March 6, 2012. ECF No. 1. On

July 15, 2016, Plaintiff amended his complaint and named Officer Shawn Jordan, RN Jeananne

Odel, and the City of Rochester as Defendants. ECF No. 6. The Court dismissed the City of

Rochester as a Defendant. ECF Nos. 3, 10.

       The Court referred this case to United States Magistrate Judge Mark W. Pedersen for all

pretrial matters excluding dispositive motions. ECF No. 62. On November 19, 2019, Plaintiff

filed a motion to add new parties to the Amended Complaint. He seeks to add officers who were

allegedly on the scene during the traffic stop incident, and again seeks to add the City of Rochester.

ECF No. 64 at 2-3.

       On December 23, 2019, Judge Pedersen issued a Report and Recommendation (“R&R”)

in which he recommends that the Court deny the motion because adding the new parties would be

futile: the statute of limitations has expired and amendment would not relate back. ECF No. 68.

Judge Pedersen indicated in a docket entry, which was mailed to Plaintiff, that Plaintiff had 14

days after he received the R&R to file objections. Plaintiff filed objections on January 23, 2020.

ECF No. 69.
                                       LEGAL STANDARD

        Pursuant to 28 U.S.C. § 636(b)(1)(C), a district court “shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made.” See also Fed. R. Civ. P. 72(b)(2). When a party does not object to the R&R,

however, the court will review it for clear error. EEOC v. AZ Metro Distributors, LLC, 272 F.

Supp. 3d 336, 339 (E.D.N.Y. 2017) (quoting Dafeng Hengwei Textile Co. v. Aceco Indus. &

Commercial Corp., 54 F. Supp. 3d 279, 283 (E.D.N.Y. 2014)). “When performing such a ‘clear

error’ review, the court need only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686

(N.D.N.Y. 2015) (internal quotation marks omitted). After conducting the appropriate review, the

court may “accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

                                           OBJECTIONS

        In his objections, Plaintiff argues that Judge Pedersen’s R&R should be rejected for the

following reasons: (1) the officers he seeks to add have an “identity of interest” with officers named

in the original or Amended Complaint; (2) the R&R did not consider whether Defendants would

be prejudiced by amendment; (3) the R&R erroneously concluded that Plaintiff failed to allege

that the putative defendants deprived him of his civil rights; and (4) the R&R did not consider

whether the City of Rochester could be added as a defendant. ECF No. 69 at 5-9. Although it is

unclear whether the objections were timely filed 14 days after receipt of the R&R, the Court will

review the R&R de novo because Plaintiff makes specific objections it.




                                                   2
                                          DISCUSSION

       Plaintiff seems to concede that the three-year statute of limitations has expired for adding

additional defendants. Instead, his main argument is that amendment would relate back and would

therefore not be futile because the officers he seeks to add have an “identity of interest” with

Defendants named in the Complaint or Amended Complaint. ECF No. 69 at 5-6.

       Federal Rule of Civil Procedure 15(c)(1)(C) requires that the new defendant receive actual

or constructive notice within ninety days of the filing of the original complaint. Soto v. Brooklyn

Corr. Facility, 80 F. 3d 34, 35 (2d Cir. 1996). Plaintiff does not dispute that the individuals he

seeks to add did not receive actual notice of the Complaint or Amended Complaint. However,

“the court can impute knowledge of a lawsuit to a new defendant government official through his

attorney, when the attorney also represented the officials originally sued, so long as there is some

showing that the attorney[] knew that the additional defendants would be added to the existing

suit.” Abdell v. City of New York, 759 F. Supp. 2d 450, 455 (S.D.N.Y. 2010). Even if the

individuals Plaintiff seeks to add would be represented by the same counsel as Defendants, there

is no indication that counsel knew or should have known that they would be added as defendants;

they were never identified, referenced, or even alluded to in the Complaint or Amended Complaint.

Therefore, the individuals he seeks to add never received actual or constructive notice that they

would be sued by Plaintiff and amending the Amended Complaint to do so now would be futile.

       Plaintiff is correct that the R&R did not address Plaintiff’s request to add the City of

Rochester as a party. But the Court twice concluded that the City of Rochester is not a proper

party. ECF Nos. 3, 10. Plaintiff’s motion to amend does not contain any new arguments as to

why the City of Rochester should be added now. The Court therefore declines to do so.




                                                 3
       Having concluded that amendment would be futile, the motion is properly denied, and the

Court need not consider Plaintiff’s remaining arguments.

                                       CONCLUSION

       For the reasons stated above, the Court accepts and adopts Judge Pedersen’s R&R (ECF

No. 68) in its entirety. Plaintiff’s motion to amend (ECF No. 64) is DENIED. The amended

complaint (ECF No. 6) continues to be the operative pleading.

       IT IS SO ORDERED.

Dated: January 24, 2020
       Rochester, New York                  ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                               4
